DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on Claim Interpretation
Examiner notes that the claim term “major ingredient” is defined in Applicant’s specification in paragraph 0040 of US 2019/0070072, which states:

Now, "contains . . . as the major ingredient" means that, the polyamide resin (A) (gas barrier polymer) accounts for 70 to 100% by mass of the layer (Y), which is more preferably 80 to 100% by mass, even more preferably 90 to 100% by mass, yet more preferably 95 to 100% by mass, and furthermore preferably 98 to 100% by mass. The layer (Y) may contain only one type, or two or more types, of the polyamide resins (A). When two or more types are contained, the total content of the polyamide resins (A) falls within the above-described ranges.

Claims allowable, pending 35 U.S.C. 112 rejection of claims 10, 11, 33 and 35, and pending updated search
A search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the filing of the application the claimed vessel (independent claim 1) / article (independent claim 28) / method for storing a bio-pharmaceutical (independent claim 37) / method for manufacturing an article (independent claim 40), where the vessel / article has the structural and compositional limitations as claimed, including a layer that contains a polyamide resin, where 70 mol% or more of the structural unit derived from diamine is derived from metaxylylenediamine and 30 to 60 mol % of the structural unit derived from dicarboxylic acid being derived from straight chain aliphatic alpha,omega-dicarboxylic acid having 4 to 20 carbon atoms, and 70 to 40 mol % being derived from isophthalic acid. The art teaches away from the use of such a high relative amount of isophthalic acid, see, for example, US 2004/0076781 (3 to 20 mol % isophthalic acid, paragraph 0016), US 2013/0065005 (1 to 30 mol % isophthalic acid, paragraph 0036) and US 2018/0296437 (0 to 10 mol % isophthalic acid, claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the cycloolefin-based polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 does not recite a “cycloolefin-based polymer".

Claim 11 is rejected for the same reasons that claim 10 is rejected, since claim 11 depends upon claim 10.

Claim 33 recites the limitation "the cycloolefin-based polymer (B)" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that neither claim 1 nor claim 32 recite a “cycloolefin-based polymer (B)", and claims 1 and 32 do not require that the polyolefin resin is a cycloolefin-based polymer.

Claim 35 is rejected for the same reasons that claim 33 is rejected, since claim 35 depends upon claim 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788